                            Case 19-10316-LSS             Doc 398        Filed 07/23/19        Page 1 of 3



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE


         In re:                                                         Chapter 11

         BEAVEX HOLDING CORPORATION, et al.,1                           Case No. 19-10316 (LSS)

                                               Debtors.                 Jointly Administered
                                                                        Ref. Docket No.: 355



                  ORDER (I) CONVERTING THEIR CHAPTER 11 CASES TO CASES UNDER
                           CHAPTER 7 AND (II) GRANTING RELATED RELIEF

                    Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

         debtors in possession (collectively, the “Debtors”) for the entry of an order, pursuant to section

         1112(a) of the Bankruptcy Code, converting the Debtors’ chapter 11 cases to cases under chapter

         7 of the Bankruptcy Code and granting related relief; and upon consideration of the Certification;

         and it appearing that this Court has jurisdiction to consider the Motion pursuant to 28 U.S.C.

         §§ 1334 and 157, and the Amended Standing Order of Reference from the United States District

         Court for the District of Delaware dated February 29, 2012; and it appearing that this is a core

         matter pursuant to 28 U.S.C. § 157(b)(2) and that this Court may enter a final order consistent

         with Article III of the United States Constitution; and it appearing that venue of these chapter 11

         cases and of the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that

         due and adequate notice of the Motion has been given under the circumstances, and that no other

         or further notice need be given; and this Court having determined that the relief requested in the



         1
           The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: BeavEx
         Holding Corporation (7740); BeavEx Acquisition, Inc. (5497); BeavEx Incorporated (7355); JNJW Enterprises, Inc.
         (4963); and USXP, LLC (2997). The headquarters for the above-captioned Debtors is located at 2120 Powers Ferry
         Road SE, Suite 300, Atlanta, GA 30339.
         2
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
01:24501838.4
                        Case 19-10316-LSS          Doc 398      Filed 07/23/19      Page 2 of 3



         Motion is in the best interests of the Debtors, their estates, their creditors, and other parties in

         interest; and after due deliberation and sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.      The Motion is GRANTED, as set forth herein.

                 2.      Effective as of the date hereof, the Chapter 11 cases shall be converted to cases

         under chapter 7 of the Bankruptcy Code.

                 3.      The Debtors shall:

                         (a) within seven (7) days of entry of this Order, turn over to the chapter 7 trustee
                             all records and property of the estate under their custody and control as
                             required by Bankruptcy Rule 1019(4);

                         (b) within fourteen (14) days of entry of this Order, as required by Bankruptcy
                             Rule 1019(5), file a schedule of unpaid debts incurred after the Petition Date
                             and before the conversion date, which schedule shall include the name and
                             address of each creditor holding any such debt; and

                         (c) within thirty (30) days of entry of this Order, as required by Bankruptcy Rule
                             1019(5), file and transmit a final report and account to the Office of the
                             United States Trustee.

                 4.      In accordance with the Settlement Order, effective upon entry of this Order, the

         Debtors shall ensure that $500,000 of remaining collateral from the Debtors’ assets is left behind

         in the Debtors’ operating account upon conversion of the Chapter 11 Cases to cases under

         chapter 7 of the Bankruptcy Code, which funds shall be available to the chapter 7 trustee

         appointed to administer the Debtors’ chapter 7 estates.

                 5.      Effective upon entry of this Order, the Debtors’ retention of Young Conaway

         Stargatt & Taylor, LLP (“Young Conaway”) as counsel shall be terminated, provided, however

         that Young Conaway shall be authorized and empowered to effectuate a conversion of the

         applicable Debtors and their Chapter 11 Cases to cases under chapter 7.



01:24501838.4

                                                            2
                        Case 19-10316-LSS        Doc 398      Filed 07/23/19    Page 3 of 3



                6.       Notwithstanding anything to the contrary herein, nothing in this Order or the

         conversion of these Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code shall

         affect or modify the terms of the Final DIP Order, the Sale Orders, the TFI APA, the Settlement

         Agreement, the Settlement Order and all related documents, or the rights and remedies of the

         parties to the TFI APA, which rights and remedies shall be preserved in their entirety.

         7.     This Court shall retain jurisdiction to hear and determine all matters arising from or

         related to the implementation, interpretation and/or enforcement of this Order.




01:24501838.4   Dated: July 23rd, 2019                        LAURIE SELBER SILVERSTEIN
                Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE
                                                          3
